DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, 15-17 and 25-31 allowed.
3.	The closest relevant arts are Freen (2011/0185895) and the European Patent (WO 2011/075570 A1).
Freen 	discloses an air filtration assembly comprising an air filter (12) having an inlet surface and an outlet surface, the air filter configured to filter air flowing therethrough from the inlet surface to the outlet surface, a pressure sensing module comprising a pressure sensing probe being positioned adjacent the inlet surface of the air filter (12), and the downstream sensing surface being positioned adjacent the outlet surface of the air filter(12), and a programmed logic circuit (4) connected to the pressure sensing module, and configured to receive signals from the pressure sensing module and process the signals to monitor a filter condition (see Figure 1, claims 1 and 10, paragraphs 0026-0035).  Freen discloses a method of obtaining status information of an air filter comprising the step of providing an air filter (12) having an inlet surface and an outlet surface, the air filter configured to filter air flowing therethrough from the inlet surface to the outlet surface, a pressure sensing module comprising a pressure sensing probe being positioned adjacent the inlet surface of the air filter (12), and the downstream sensing surface being positioned adjacent the outlet surface of the air filter(12), and the step of providing a programmed logic circuit (4) connected to the 
The European reference (-570) discloses a flow sensing apparatus comprising a fluid channel that allows a fluid to flow in a first direction, a first thermoelectric sensing element arranged at a first position along the fluid channel such that it senses a temperature of the fluid, and a second thermoelectric sensing element arranged at a second position along the fluid channel and separated from the first sensing element by a predetermined distance along the fluid channel (see claim 1 and the whole document).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the pressure sensing module by the thermoelectric sensors to obtain, instead of pressure drop, but temperature-related information representative of the difference of air flow property between an upstream and a downstream position and processing, via sensing circuitry, the temperature-related information to obtain status of the air filter of when it needs to change out or replace due to age or clogging condition.  The European reference further discloses a flow sensing apparatus comprising a first thermoelectric sensing element, a second thermoelectric sensing element, and a heating element arranged between the first and second thermoelectric sensing elements, the heating element (see Figure 2, claim1, page 6, lines 20-29) being equally spaced from the first and second thermoelectric sensing elements (see claim 1 and the whole document).  The European reference (-570) discloses the step of providing a flow sensing apparatus comprising a fluid channel 
4.	Claims 1-4, 6, 8-11, 13, 15-17 and 25-31 of this instant patent application differ from the disclosure of either Freen (2011/0185895) or the European Patent (WO 2011/075570 A1) in that a flexible substrate to support the one or more thermoelectric sensors and the sensing circuitry includes first and second portions connected by an off-center portion, the first and second portions respectively connecting the upstream sensing surface and the downstream sensing surface to the sensing circuitry supported by the off-center portion, and the first and second portions are bendable to face with respect to each such that the upstream sensing surface and the downstream sensing surface are positioned to be offset with respect to the off-center portion and the downstream sensing surface is not blocked by the upstream sensing surface.  As shown in Applicant’s Fig. 3B & 3C, the flexible substrate (30) supports the thermoelectric sensors (22 and 24) and the sensing circuitry (26).  The flexible substrate (30) includes first and second portions (33 and 35) connected by an off-center portion (36).  The first and second portions (22 and 24) respectively connect the upstream sensing surface (22) and the downstream sensing surface (24) to the sensing circuitry supported by the off-center portion.  The first and second portions (22 and 24) are bendable to face with respect to each such that the upstream sensing surface (22) and 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 08, 2022